Case: 13-3002    Document: 5     Page: 1   Filed: 10/23/2012




          NOTE: This order is nonprecedential.

   muiteb ~tate~ (!Court of §ppeal~
       for tbe jfeberal (!Circuit

                DEBORAH R. FEHER,
                    Petitioner,

                            v.
           SMITHSONIAN INSTITUTION,
                  Respondent.


                        2013-3002


   Petition for review of the Merit Systems Protection
Board in case no. DC3443110969-I-1.


                      ON MOTION


                       ORDER
     Upon consideration of Deborah Feher's motion for a
30-day extension of time for payment of the Court's filing
fee,

   IT Is ORDERED THAT:

   The motion is granted. The filing fee is due within 30
days of the date of filing of this order.
Case: 13-3002   Document: 5    Page: 2     Filed: 10/23/2012




DEBORAH FEHER V. SMITHSONIAN INSTITUTION                 2



                                 FOR THE COURT

                                 lsI Jan Horbaly
                                 Jan Horbaly
                                 Clerk
s27